DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 14 and 26-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beasor (9,330,971) in view of Rachmady et al. (8,575,653) and Datta et al. (8,183,556) OR over Datta et al. (8,183,556) in view of Beasor (9,330,971)
Regarding claim 1, Beasor teaches in figure 6 and related text a semiconductor device, comprising: 
a base (not shown); 
a first fin 16 extending away from the base, wherein the first fin includes a first semiconductor layer; and 
a plurality of first gates 22 on the first fin 16; 

the first fin 16 and the second fin 18 are adjacent fins; and 
a plurality of second gates (another ones of element 22) on the second fin 18; 
wherein the first gates are arranged in an arrangement on the first fin, and individual ones of the first gates correspond to individual ones of the second gates such that the second gates are arranged in a same arrangement on the second fin.
Beasor does not teach that the first and second fins include first and second a quantum well layers.
Rachmady et al. teach in figure 6 and related text a first fin GE QW includes first quantum well layer QW.
Datta et al. teach in figure 1A and related text first (117, 125, 127, 129) and second (115, 119, 121, 122) fins (since they protrude from base 112) include first and second a quantum well layers 127, 121.
Datta et al., Rachmady et al. and Beasor are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Beasor because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective
filling date of the claimed invention, to form the first and second fins include first and second a quantum well layers, as taught by Datta et al. and Rachmady et al., in Beasor’s device in order to improve the device characteristics as it is well known in the 

In the alternative, regarding claim 1, Datta et al. teach in figure 1A and related text a quantum dot device, comprising: 
a base 112; 
a first fin 117, 125¸27, 129 extending away from the base 112, wherein the first fin includes a first quantum well layer 127; and 
a first gate 137 on the first fin; 
a second fin 115, 119, 121, 122 extending away from the base 112, wherein the second fin includes a second quantum well layer 121, and 
the first fin and the second fin are adjacent fins; and 
a second gate 133 on the second fin 18; 
wherein the first gate is arranged in an arrangement on the first fin, and individual one of the first gate corresponds to individual one of the second gate such that the second gate is arranged in a same arrangement on the second fin.
Datta et al. do not teach a plurality of first and second gates on the first and second fins, respectively.
Beasor teaches in figure 6 and related text a plurality of first gates 22 on the first fin 16 and a plurality of second gates (another ones of elements 22) on the second fin 18.
Datta et al. and Beasor are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Datta et al. because they are from the same field of endeavor.

filling date of the claimed invention, to a plurality of first gates on the first fin and a plurality of second gates on the second fin, as taught by Beasor, in Datta et al.’s device in order to use the device in practical application which requires plurality of transistors and in order to reduce the size of the device.

Regarding claim 3, the combined devices of Beasor and Datta et al. include the first and second fins are parallel.

Regarding claims 4 and 6, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first and second fins spaced apart by a distance between 100 and 250 nanometers and to form the first fin having a width between 10 and 30 nanometers, in prior art’s devices in order to adjust the device characteristics according to the requirements of the application in hand and in order to reduce the size of the device.

Regarding claim 5, Beasor (element 20) and Datta et al. (element STI) teach an insulating material on opposite faces of the first fin.

Regarding claim 8, the combined devices of Beasor and Datta et al. include a first portion of a semiconductor substrate is in the base and second portion of the semiconductor substrate is in the first fin, because the formation of the first fin is 

Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.

Regarding claim 9, Datta et al. teach in figure 1A and related text that the base 112 includes at least some of a semiconductor substrate, and a barrier layer 119 is between the semiconductor substrate 112 and the first quantum well layer 121.
Regarding the combined device of Beasor, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the base to include at least some of a semiconductor substrate, and a barrier layer is between the semiconductor substrate and the first quantum well layer, as taught by Datta et al., in Beasor’s devices in order to provide better protection to the first quantum well layer.


Regarding the combined device of Beasor, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to include the first quantum well layer in a silicon/silicon germanium material stack, as taught by Datta et al., in Beasor’s devices in order to improve the device characteristics.

Regarding claim 11, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form an individual gate of the first gates has a length, along the first fin, between 20 and 40 nanometers, in prior art’s devices in order to adjust the device characteristics according to the requirements of the application in hand and in order to reduce the size of the device.

Regarding claim 26, the combined devices of Beasor and Datta et al. include the first quantum well layer is an active quantum well layer.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the second quantum well layer as a read quantum well layer, in prior art’s devices in order to use the devices in application which requires read function.

Regarding claims 27 and 28, the combined devices of Beasor and Datta et al. teach that the first gates do not contact side faces of the first fin, and the second gates do not contact side faces of the second fin.

Regarding claims 29 and 30, Datta et al. teach in figure 1A and related text that an individual first gate includes a gate dielectric, and a barrier layer 129 is between the first quantum well layer 127 and the gate dielectric, and
wherein a layer of silicon oxide is between the first quantum well layer and an individual first gate.
Regarding the combined device of Beasor, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to include an individual first gate includes a gate dielectric, and a barrier layer is between the first quantum well layer and the gate dielectric, and wherein a layer of silicon oxide is between the first quantum well layer and an individual first gate, as taught by Datta et al., in Beasor’s devices in order to provide better protection to the gate.

Regarding claim 31, the combined devices of Beasor and Datta et al. teach a spacer material is present between an individual first gate and an individual second gate.

Regarding claim 32, the combined devices of Beasor and Datta et al. teach that individual ones of the first gates do not extend over the second fin.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beasor (9,330,971), Rachmady et al. (8,575,653) and Datta et al. (8,183,556) OR over Datta et al. (8,183,556) and Beasor (9,330,971), each in view of Hafez et al. (2013/0270559).

Hafez et al. teach in figures 2b and 16 and related text forming the first fin having a tapered shape that is widest proximate to the base.
Hafez et al., Beasor, Rachmady et al. and Datta et al. are analogous art because they are directed to semiconductor devices comprising fins and one of ordinary skill in the art would have had a reasonable expectation of success to modify the combined devices of Beasor and Datta et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first fin having a tapered shape that is widest proximate to the base, as taught by Hafez et al., in prior art’s device in order to adjust the device characteristics according to the requirements of the application in hand.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






O.N.								/ORI NADAV/
3/6/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800